DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim 1-2 are pending and have been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, Jr. (3,404,537) in view of O’Neal (5,400,613) and Ellis (4,266,406).
Regarding Claim 1: Leonard teaches a refrigeration system (see Figure 1, title), comprising: a high-pressure main header gas line (line from compressor 10 into refrigerant condenser 11);
a low-pressure condensate discharge gas line (line from refrigerant condenser 11 into subcooler 12); a condenser (refrigerant condenser 11 in the 1st saturating section 48 of duct 46) having: a body with a bottom surface (sump 91); a first port in gaseous communication with the high-pressure main header gas line (line from compressor 10 through 46 into 11);
a second port in gaseous communication with the low-pressure condensate discharge gas line (line from 11 into 12 that goes through 46 to lead the line into 12);
st saturating section 48 of duct 46), the adiabatic air cooling system (90) having a plurality of jet nozzles (see sprayer nozzles of 90 in Figure 1) configured to inject a fluid within the condenser (refrigerant condenser 11 in the 1st saturating section 48 of duct 46).
Leonard fails to teach a purge assembly in communication with the condenser, the purge assembly is configured to purge air from the gas channeled through the low-pressure condensate discharge gas line; a control system conductively coupled to the purge assembly and configured to open and close a valve associated with the purge assembly; and the adiabatic air cooling system disposed within the condenser at a distance of 48 inches from the bottom surface. 
O’Neal, directed towards a purger for refrigeration system, teaches a purge assembly (26) in communication with a condenser (18), the purge assembly (26) is configured to purge air from a gas (Column 4, lines 32-38) channeled through a low-pressure condensate discharge gas line (22); a control system (Figure 2, having clock timer 55 and thermostat 54 which is in the line of 49 which is the valve to open the purge assembly to outside atmosphere Column 4, lines 25-32 and 42-52) conductively coupled to the purge assembly (26) and configured to open and close a valve (49) associated with the purge assembly (26, Column 4, lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a purge assembly in communication 
Ellis, directed towards a cooling system for condenser coils, teaches an adiabatic air cooling system (44) disposed near a condenser (condenser coils C) at a distance of 5 inches (Column 4, lines 9-13) from a bottom surface of the condenser (the bottom of the coils). 
As set Forth by Leonard the distance of the nozzle from the bottom of the condenser is nothing more than a result effective variable to be optimized in order to achieve a recognized result, i.e., usability of a spray nozzle with a condenser. Ellis teaches a range of 5 inches. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided and the adiabatic air cooling system disposed within the condenser at a distance of 48 inches from the bottom surface to the structure of Leonard modified supra as taught by Ellis in order to adjust the distance of the spray nozzle from the bottom of a condenser when necessitated by configuration requiring proportion a distance from the nozzle to create a cooling mist (see Ellis, Column 4, lines 17-22). Specifically, one of ordinary skill in the art would recognize that the distance of the nozzles would be proportionate to the overall size of the condenser housing/condenser. See MPEP § 2144.05.II. A and B.

Regarding Claim 2: Leonard modified supra teaches wherein the adiabatic air cooling system (86 and 90 of Leonard) is used to ventilate liquid (sea water, Column 4, lines 5-14 of Leonard) or gas from an area disposed within the condenser (refrigerant condenser 11 of Leonard via sump/drain 91 of Leonard).
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pravda (US 6,178,767 B1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763